Title: From Thomas Jefferson to Wilson Cary Nicholas, 22 December 1808
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Dear Sir
                     
                     Washington Dec. 22. 08.
                  
                  I always consider it as the most friendly office which can be rendered me, to be informed of any thing which is going amiss, and which I can remedy. I had known that there had been a very blameable failure in the cloathing department, which had not become known so as to be remedied, till the beginning of October. but I had believed that the remedy had then been applied with as much diligence as the case admitted. after the suggestions from Genl. Smith & mr Giles the other day I made enquiry into the fact, and have recieved the inclosed return, which will shew exactly what has been done. can I get the favor of you to shew it to Genl Smith & mr Giles, to whom I am sure it will give as much satisfaction as for myself, and to re-inclose it to me. I salute you & them with sincere friendship & respect
                  
                     Th: Jefferson 
                     
                  
               